UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JAIME VARGAS ESPINO, et al.,                                     4/8/2020
             Plaintiff,                           19-CV-335 (JGK) (BCM)
 -against-
                                                  ORDER RESCHEDULING
 525 GRAND STREET, LLC, et al.,                   SETTLEMENT CONFERENCE
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       At the request of the parties, the settlement conference currently scheduled for April 13,

2020, is ADJOURNED to May 11, 2020, at 2:15 p.m. All other provisions of the Order

Scheduling Settlement Conference (Sched. Order) (Dkt. No. 30) remain in effect, including the

requirements that, no later than May 4, 2020, (1) the parties conduct "at least one good-faith

settlement discussion, by telephone, and that each party convey to each opposing party at least one

good-faith settlement demand or offer," Sched. Order ¶ 2; (2) each party submit a confidential

settlement letter to chambers by email, containing the updated status of the parties' settlement

negotiations to date, as well as any other new pertinent information likely to be helpful to the

settlement process, id. ¶ 4; and (3) each party submit the Acknowledgment Form attached to the

Court's Scheduling Order to chambers by email, and serve in on all other parties, identifying the

individuals who will attend the settlement conference. Id. ¶ 5.

Dated: New York, New York
       April 8, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
